UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ABRAHAM JACOB WARNER,
individually and on behalf of all
others similarly situated,
                                                      1:18-cv-406
                        Plaintiffs,                    (GLS/ATB)

                  v.

STARKIST CO.,

                   Defendant.
________________________________

                             SUMMARY ORDER

      Plaintiff Abraham Jacob Warner brings this diversity-based putative

class-action for deceptive practices,1 false advertising,2 dealing in

misbranded food,3 and unjust enrichment, under New York law, based on

defendant StarKist Co.’s use of a “Heart-Check Mark” on certain seafood

products without disclosing that the mark is a paid endorsement by the

American Heart Association (AHA). (Compl., Dkt. No. 1 ¶¶ 4-5, 17-30,

69-117.) Pending is StarKist’s motion to dismiss, (Dkt. No. 10), which is



      1
          See N.Y. Gen. Bus. § 349.
      2
          See Gen. Bus. § 350.
      3
          See N.Y. Agric. & Mkts. §§ 198-214-O.
granted in part and denied in part as follows.

1.    Deceptive Practices and False Advertising Claims

      [N.Y. Gen. Bus. (GBL) §] 349 prohibits [d]eceptive acts or
      practices in the conduct of any business, trade or commerce or in
      the furnishing of any service in this state. [GBL §] 350 prohibits
      [f]alse advertising in the conduct of any business, trade or
      commerce or in the furnishing of any service in this state. To
      successfully assert a claim under either section, a plaintiff must
      allege that a defendant has engaged in (1) consumer-oriented
      conduct that is (2) materially misleading and that (3) plaintiff
      suffered injury as a result of the allegedly deceptive act or
      practice.

Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015) (citing Koch v.

Acker, Merrall & Condit Co., 18 N.Y.3d 940, 944 (2012)) (internal quotation

marks omitted). To determine whether a defendant’s conduct is “materially

misleading,” New York has adopted an objective test that considers

“whether representations or omissions [are] likely to mislead a reasonable

consumer acting reasonably under the circumstances.” Oswego Laborers’

Local 214 Pension Fund v Marine Midland Bank, N.A., 85 N.Y.2d 20, 26

(1995). “Such a test . . . may be determined as a matter of law or fact (as

individual cases require)[.]” Id.

      Here, the specific portion of StarKist’s disputed label depicts a white

check-mark in the center of a red heart and is accompanied by the


                                      2
following statement: “American Heart Association – CERTIFIED – Meets

Criteria For Heart-Healthy Food.” (Dkt. No. 10, Attach. 4 at 8; Compl.

¶ 51.4) StarKist argues that placement of the Heart-Check Mark on its

products is not materially misleading because the information it conveys is

accurate. (Dkt. No. 10, Attach. 4 at 7-9.) However, as Warner points out,

(Dkt. No. 17 at 16), the complaint also alleges that the labeling is

misleading because StarKist does not disclose that it paid the AHA to place

the mark on its products.5 (Compl. ¶¶ 19, 32.) Contrary to StarKist’s

      4
        The complaint includes a blurry picture of the label at issue that is
hard to make out. (Compl. ¶ 51.) However, the court presumes that this
is the text in light of StarKist’s assertion, (Dkt. No. 10, Attach. 4 at 8), and
Warner’s lack of objection, (see generally Dkt. No. 17).
      5
          In his response, Warner asserts that

      [he] does not allege that the products [sic] labels are misleading
      because of any representation regarding whether the products
      meet the AHA’s criteria. Rather, [he] alleges that the product
      labels are misleading because they do not disclose that [StarKist]
      paid to have the AHA name and mark placed on the labels. It is
      this omission of material fact that makes the labels misleading.

(Dkt. No. 17 at 16.) In light of Warner’s concession, and his failure to
respond to StarKist’s relevant arguments, the court deems all claims
based on allegations that StarKist deceived consumers into believing that
its products with the Health-Check Mark label were healthier than other
products, (Compl. ¶¶ 47, 54, 73, 86, 103), abandoned. See Jackson v.
Fed. Express, 766 F.3d 189, 196 (2d Cir. 2014) (“Where abandonment by
a counseled party is not explicit but such an inference may be fairly drawn
                                       3
argument that “[Warner] fails to state factual allegations sufficient to

support his conclusory claim that the AHA’s Heart-Check Mark is a ‘paid

endorsement,’” (Dkt. No. 10, Attach. 4 at 7), the complaint adequately

alleges that StarKist pays an annual fee to use the Heart-Check Mark but

omits this fact from its labels. (Compl. ¶¶ 17-18, 20.) At this stage, the

court declines to take judicial notice of the entire AHA website, as urged by

StarKist in an attempt to rebut these allegations, (Dkt. No. 10, Attach. 4 at

3-7), given that Warner only references one passage of the website that is

largely irrelevant to his underlying claims, (Compl. ¶ 29). See Sira v.

Morton, 380 F.3d 57, 67 (2d Cir. 2004) (“Limited quotation from or

reference to documents that may constitute relevant evidence in a case is

not enough to incorporate those documents, wholesale, into the

complaint.”) (internal citation omitted). Moreover, as evidenced by the

parties’ papers, (Dkt. No. 10, Attach. 4 at 4-7; Dkt. No. 17 at 12-15), the

court may not properly consider the website because its accuracy and

relevance are in dispute. See Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir.

2006).



from the papers and circumstances viewed as a whole, district courts may
conclude that abandonment was intended.”).
                                       4
     Accordingly––considering StarKist’s failure to argue that the omission

of language indicating it paid to place the Heart Check-Mark on its products

would not mislead a reasonable consumer––Warner has adequately

alleged that StarKist’s omission was materially misleading at this stage.6

See Petrosino v. Stearn’s Prods., Inc., No. 16-CV-7735, 2018 WL

1614349, at *7 (S.D.N.Y. March 30, 2018) (holding questions of fact over

whether product labeling was materially misleading were not resolvable on

a motion to dismiss); Segedie v. Hain Celestial Grp., No. 14–cv–5029,

2015 WL 2168374, at *10-11 (S.D.N.Y. May 7, 2015) (“Whether a

reasonable consumer would be deceived by a product label is generally a

question of fact not amenable to determination on a motion to dismiss.”)

(internal quotation marks and citation omitted); see also Ang v. Bimbo

Bakeries USA, Inc., Case No. 13–cv–1196, 2013 WL 5407039, at *1, *4,


      6
        In its reply papers, StarKist suggests, for the first time, that the
GBL is preempted by federal law. (Dkt. No. 18 at 5-6.) However, the
court does not consider arguments raised for the first time in reply papers.
See Keefe v. Shalala, 71 F.3d 1060, 1066 n.2 (2d Cir. 1995).
Nonetheless, if this is actually StarKist’s position––as opposed to a last
ditch effort to throw something at the wall and see if it sticks––they should
fully address the issue in their next go-around. Furthermore, because the
court does not consider any new arguments raised in Starkist’s reply,
Warner has no basis for seeking leave to file a surreply. (Dkt. No. 19.) As
such, that motion is denied.
                                      5
*5-6 (N.D. Cal. Sept. 25, 2013) (considering manufacturer’s use of the

Heart-Check Mark and determining, under similar state law standard, that

whether the mark can be considered an impermissible paid endorsement

could not be decided on a motion to dismiss). As such, this portion of

StarKist’s motion is denied. However, the court notes that this is a close

call, which could be revisited at the summary judgment stage.

2.    Agriculture and Markets Law Claim

      Next, StarKist alleges that Warner cannot sustain a claim under the

Agriculture and Markets Law (AML) because the statute does not provide

for a stand-alone private remedy. (Dkt. No. 10, Attach. 4 at 9.) However,

the lone case that StarKist cites does not support this proposition. (Id.

(citing Izquierdo v. Mondelez Int’l, Inc., No. 16-cv-4697, 2016 WL 6459832,

at *3 (S.D.N.Y. Oct. 26, 2016)).) Moreover, Warner points to a decision

from the New York Court of Appeals, which seems to indicate that the AML

was designed to provide a stand-alone private remedy to consumers. (Dkt.

No. 17 at 17-18); see Abounader v. Strohmeyer & Arpe Co., 243 N.Y. 458,

463 (1926) (finding “the statute confers a right of action upon an ultimate

purchaser against the person who originally prepared for market and sold

the containers with false labels or statements of their contents” and “no one

                                      6
doubts that the statute by express provision might give to an ultimate

purchaser of falsely labeled containers however remote a right of action

against the person who violated the statute by marketing them with false

labels”). StarKist does not argue that this decision is inapposite but merely

suggests that the court should not follow it because it is old. (Dkt. No. 18

at 7.) However, case law does not expire solely with the passage of time.

See Auerbach v. Rettaliata, 765 F.2d 350, 352 (2d Cir. 1985) (“The

interpretation of a state statute . . . made by that state’s highest court is

binding on a federal court.”) (internal citation omitted). As such, StarKist

fails to convince the court that Warner’s AML claim should be dismissed at

this stage, and this portion of its motion is denied.

3.    Unjust Enrichment

      Additionally, StarKist argues that Warner’s unjust enrichment claim

must be dismissed because it is duplicative of his GBL claims. (Dkt. No.

10, Attach. 4 at 9-10.) To be sure,

      [u]njust enrichment is not a catchall cause of action to be used
      when others fail. It is available only in unusual situations when,
      though the defendant has not breached a contract nor committed
      a recognized tort, circumstances create an equitable obligation
      running from the defendant to the plaintiff. Typical cases are
      those in which the defendant, though guilty of no wrongdoing, has
      received money to which he or she is not entitled. An unjust

                                        7
      enrichment claim is not available where it simply duplicates, or
      replaces, a conventional contract or tort claim.

Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790-91 (2012) (internal

citations omitted). However, StarKist fails to persuade the court that this

claim should be dismissed at this stage.

      The elements for an unjust enrichment claim are distinct from the

elements for GBL claims under §§ 349 and 350. See McCracken v.

Verisma Sys., Inc., No. 6:14-cv-6248, 2017 WL 2080279, at *8 (W.D.N.Y.

May 15, 2017). And StarKist does not argue that Warner fails to plausibly

allege facts that could support an unjust enrichment claim. (See generally

Dkt. No. 10, Attach. 4.) Thus, “a ‘reasonable trier of fact could find unjust

enrichment . . . without establishing all the elements for one of [plaintiff’s

other] claims sounding in law.’” McCracken, 2017 WL 2080279, at *8

(quoting Nuss v. Sabad, 7:10-CV-279, 2016 WL 4098606, at *11 (N.D.N.Y.

July 28, 2016)); see also Delgado v. Ocwen Loan Servicing, LLC, 13-CV-

4427, 2017 WL 5201079, at *15 (E.D.N.Y. Nov. 9, 2017) (denying motion

to dismiss unjust enrichment claim in light of “the liberal pleading standard

of the Federal Rules of Civil Procedure” that “expressly contemplates

pleading in the alternative”). Accordingly, in an abundance of caution, this


                                        8
portion of StarKist’s motion is also denied.

4.    Standing to Seek Injunctive Relief

      Lastly, StarKist moves to dismiss Warner’s claims to the extent that

they seek injunctive relief, pursuant to Fed. R. Civ. P. 12(b)(1). (Dkt. No.

10, Attach. 4 at 10-12.) StarKist argues that Warner does not have Article

III standing to seek injunctive relief because he does not allege a future

injury. (Id.) Because Warner is now aware of StarKist’s allegedly

misleading label, StarKist argues that there is no danger that he will be

misled in the future. (Id. at 12.)

      There seems to be a split of authority within the Second Circuit

regarding whether a plaintiff seeking injunctive relief in the consumer

protection context must allege a future injury. Warner relies on cases

supporting the notion that plaintiffs alleging that a product’s labeling is

misleading have standing to seek injunctive relief, even in the absence of

future injury, because to hold otherwise would undermine state consumer

protection laws. (Dkt. No. 17 at 19-21); see, e.g., Petrosino, 2018 WL

1614349, at *5; Belfiore v. Procter & Gamble Co., 94 F. Supp. 3d 440, 445

(E.D.N.Y. 2015). On the other hand, StarKist points to authority holding

that plaintiffs claiming that they were misled by a manufacturer lack

                                       9
standing to seek injunctive relief where allegations demonstrate that they

are unlikely to purchase the product again. (Dkt. No. 10, Attach. 4 at

10-12); see, e.g., Alce v. Wise Foods, Inc., 17 Civ. 2402, 2018 WL

1737750, at *6 (S.D.N.Y. Mar. 27, 2018); Albert v. Blue Diamond Growers,

151 F. Supp. 3d 412, 416-18 (S.D.N.Y. Oct. 21, 2015); Tomasino v. Estee

Lauder Cos., 44 F. Supp. 3d 251, 255-56 (E.D.N.Y. 2014). The Second

Circuit appears to favor the latter line of cases. See Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir. 2016)7 (holding plaintiff failed

to establish likelihood of future injury where he failed to allege he intended

to buy product at issue from defendant in the future, and defendant no

longer sold product). Additionally, the latter line of cases more closely

aligns with established standing principles.

      Article III of the Constitution limits the jurisdiction of federal courts to

cases and controversies. U.S. Const., art. III, § 2. As such, it is well

settled that the “irreducible constitutional minimum of standing” requires a

plaintiff to allege (1) injury in fact, which is concrete and particularized, and


       7
       Despite Warner’s assertion that StarKist’s cite to supplemental
authority in its reply somehow constitutes a new argument, (Dkt. No. 19),
this decision, which merely supports StarKist’s original arguments for
dismissal, is properly considered.
                                        10
actual or imminent; (2) a causal connection between said injury and

defendant’s conduct; and (3) that the injury is likely to be redressed by a

favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61,

564 (1992). A plaintiff seeking injunctive relief must allege “a real and

immediate threat of future injury.” Shain v. Ellison, 356 F.3d 211, 215 (2d

Cir. 2004) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 105-06

(1983)). “An allegation of future injury may suffice if the threatened injury is

certainly impending, or there is a substantial risk that the harm will occur.”

Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (internal

quotation marks and citation omitted).

      Warner alleges that he “regularly purchases” StarKist products,

“including as late as early-February 2018,” (Compl. ¶ 52), “was unaware

that StarKist paid the AHA to place the Heart-Check Mark on its labels,” (id.

¶ 55), and had he known the Heart-Check Mark was a paid endorsement,

“he would not have purchased the product or . . . paid as much for the

product,” (id. ¶ 57). Warner does not expressly allege that he is at risk of

future injury. (See generally id.) Moreover, Warner is now aware that

StarKist pays the AHA to place the Heart-Check Mark on its labels. (Id.

¶¶ 17-18.) As such, there is no “real and immediate” threat of future injury

                                      11
because Warner’s own allegations indicate that he will not purchase or pay

as much for the product going forward. See Nicosia, 834 F.3d at 239;

Shain, 356 F.3d at 215.

      To the extent that Warner argues that “[t]he fact that [he] is now

aware of the deceptive and misleading nature of [StarKist’s] conduct does

not alter the ongoing harm to the consuming public,” (Dkt. No. 17 at 20), it

should be noted that, “the fact that unknowing class members might

purchase [a manufacturer’s] products based on the [manufacturer’s]

allegedly unlawful advertising does not establish standing.” Tomasino, 44

F. Supp. 3d at 256 (citing Cent. States Se. & Sw. Areas Health & Welfare

Fund v. Merck–Medco Managed Care, L.L.C., 433 F.3d 181, 199 (2d Cir.

2005) (“[T]he named class plaintiffs must allege and show that they

personally have been injured, not that injury has been suffered by other,

unidentified members of the class to which they belong and which they

purport to represent.”)) (other internal citation omitted); Dodge v. County of

Orange, 103 F. App’x 688, 690 (2d Cir. 2004) (“[T]he named

plaintiffs . . . must themselves have standing to seek injunctive relief.”);

Albert, 151 F. Supp. 3d at 418 (“Plaintiffs do not have standing to seek

injunctive relief because they have not alleged that they will purchase

                                       12
[d]efendants’ . . . products in the future. Because they do not have

individual standing, they also do not have standing on behalf of [the]

putative New York . . . class[].”); see also Allee v. Medrano, 416 U.S. 802,

828-29 (1974) (“Standing cannot be acquired through the back door of a

class action.”) (internal citations omitted). As such, Warner does not have

standing to seek injunctive relief, and this portion of StarKist’s motion is

granted.

      Accordingly, for the foregoing reasons, it is hereby

      ORDERED that defendant’s motion to dismiss (Dkt. No. 10) is

GRANTED IN PART and DENIED IN PART as follows:

      GRANTED with respect to plaintiff’s claims seeking injunctive relief;

      and;

      DENIED in all other respects; and it is further

      ORDERED that plaintiff’s claims seeking injunctive relief are

DISMISSED; and it is further

      ORDERED that defendant shall file an appropriate responsive

pleading within the time allotted by the Rules; and it is further

      ORDERED that plaintiff’s motion for leave to file a surreply (Dkt. No.

19) is DENIED; and it is further

                                       13
      ORDERED that the parties shall contact Magistrate Judge Andrew T.

Baxter to schedule further proceedings in accordance with this Summary

Order; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

March 25, 2019
Albany, New York




                                   14
